Citation Nr: 0008228	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  98-02 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disability.

2.  Entitlement to an increased evaluation for a herniated 
nucleus pulposus of the lumbar spine, currently evaluated as 
60 percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the left hand, currently evaluated as 20 
percent disabling.

4.  Entitlement to an increased evaluation for plantar 
fasciitis with pes planus, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to 
September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  There is competent medical evidence linking the veteran's 
current eye disability with his period of active service.

3.  The veteran's herniated nucleus pulposus of the lumbar 
spine is characterized by pain, limitation of motion, muscle 
spasms, and neurological manifestations.

4.  The veteran's residuals of gunshot wound of the left hand 
are productive of weakness, pain, and numbness.

5.  The veteran's plantar fasciitis with pes planus is 
manifested by pain and moderate impairment.



CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a bilateral eye disability is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The criteria for an evaluation in excess of 60 percent 
for herniated nucleus pulposus of the lumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5293 
(1999).

3.  The criteria for an evaluation in excess of 20 percent 
for residuals of gunshot wound of the left hand have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.124a, Diagnostic Code 8515 (1999).

4.  The criteria for an evaluation in excess of 10 percent 
for plantar fasciitis with pes planus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Code 5276 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (1999).  However, the veteran must first show 
that his claim for service connection is well grounded.  To 
establish that a claim for service connection is well 
grounded, the veteran must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to prove service incurrence.  See 
Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.

If the chronicity provision is not applicable, a claim still 
may be well grounded pursuant to the same provision if the 
evidence shows that the condition was observed during service 
or any applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

The veteran's service medical records show that he complained 
of eye symptomatology numerous times from June 1983 until his 
separation examination of July 1986.  He reported redness and 
dryness of the eyes, as well as blurred vision and headaches.  
The veteran's diagnoses included questionable atypical 
pinguecular conjunctivitis, irritated pinguecular, allergic 
conjunctivitis, and bulbar conjunctivus hyperemia pre-
pinguecula.

VA clinical records and Army hospital records show that the 
veteran continued to complain of eye symptomatology from 
October 1988 through August 1995.  His diagnoses included 
sectorial episcleritis and astigmatism.  In November 1988, an 
ophthalmology consultation assessed the veteran with 
physiologic cupping of the optic nerve.

During a VA examination in December 1996, the veteran 
complained of chronically red eyes and stated that he used 
artificial tears sporadically with minimal help.  All 
objective findings were essentially normal.  The examiner 
opined that the veteran had large optic cups and high normal 
intraocular pressure, as well as a history of dry eye.  A VA 
examination in August 1998 documented large cup to disc ratio 
with normal intraocular pressure with constricted vision 
field of both eyes and astigmatism.  A private medical record 
of January 1997 showed a diagnosis of visual field deficit 
consistent with possible oblique angle glaucoma.

Having viewed the veteran's contentions and the evidence of 
record in the light most favorable to his claim, the Board 
finds that the veteran has presented a claim that is 
plausible, and therefore, well grounded.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  Specifically, the 
veteran has presented evidence of an eye disability in 
service, a current eye disability, and continuity of 
symptomatology.  Accordingly, the Board finds that the VA has 
a duty to assist the veteran in developing facts that are 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991).

II. Increased Evaluations

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 38 
U.S.C.A. § 5107(a) (West 1991).  Once a veteran has presented 
a well-grounded claim, the VA has a duty to assist him in 
developing facts that are pertinent to the claim.  See 38 
U.S.C.A. § 5107(a) (West 1991).

The record shows that the RO granted service connection for 
herniated nucleus pulposus of the lumbar spine, residuals of 
gunshot wound of the left hand, and plantar fasciitis with 
pes planus, in a June 1997 rating decision.  The RO assigned 
10 percent disability evaluations for herniated nucleus 
pulposus of the lumbar spine and plantar fasciitis with pes 
planus, and a noncompensable evaluation for residuals of 
gunshot wound of the left hand, effective from September 
1996.  In a subsequent rating decision issued in March 1999, 
the RO increased the assigned evaluations for herniated 
nucleus pulposus of the lumbar spine and residuals of gunshot 
wound of the left hand to 60 percent and 20 percent 
respectively.

The veteran filed a Notice of Disagreement to the initial 
June 1997 rating decision.  Therefore, the veteran's claims 
are original claims placed in appellate status by a Notice of 
Disagreement taking exception with the initial rating award 
and must be deemed well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  See Fenderson v. West, 12 
Vet. App. 119 (1999); cf. Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994).  Accordingly, the VA has the duty to assist the 
veteran in the development of facts pertinent to those 
claims.  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issues on appeal has been 
obtained.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  VA 
must consider all evidence of the veteran's disability as is 
necessary to evaluate the severity from the effective date of 
service connection through the present for initial disability 
evaluations.  Fenderson, 12 Vet. App. at 126-127.

A. Lumbar Spine

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (1999).  Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weightbearing are relevant 
considerations for determination of joint disabilities.  
38 C.F.R. § 4.45 (1999).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(1999).

Military hospital records dated December 1996 show that the 
veteran was seen for low back pain.  The veteran walked with 
a regular gait and could perform heel and toe walking and 
knee bending.  Tenderness was present over the sciatic notch.  
The veteran was assessed with possible sciatica versus 
mechanical low back pain and lumbar disc herniation.

During a VA examination in December 1996, the veteran 
reported low back pain with radiation down the left leg.  The 
veteran bent at the waist to 70 degrees in anterior extension 
and performed rotation, backward flexion, and lateral flexion 
within a normal range of motion.  Straight leg raising caused 
low back pain and radiating left leg pain at 40 degrees on 
the left and 70 degrees on the right.  Neurological findings 
including gait, stance, balance, and sensation were normal.  
Deep tendon reflexes were 2+ at the right knee and ankle and 
1+ at the left knee and ankle.  The x-ray showed a normal 
lumbosacral spine.  The veteran was diagnosed with herniated 
nucleus pulposus, clinically.

VA outpatient records from January 1997 indicate that the 
veteran complained of left low back and left leg pain.  He 
was assessed with a small disc herniation at L5-S1 with 
slightly diminished reflex at the left knee.  Strength and 
sensation were normal.  An MRI from December 1997 showed disc 
bulge and large osteophytes at L4-L5 and L5-S1, degenerative 
disc disease at L5-S1, severe central spinal stenosis at L5-
S1, and moderate to severe central spinal stenosis at L4-L5.

During a VA examination in August 1998, the veteran 
complained of daily severe low back pain.  The pain radiated 
down the left gluteal area and left posterior thigh to the 
knee.  Bending at the waist or transient torsion of the 
thorax caused radiation of pain.  He received no relief from 
medication.  The pain was exacerbated by his occupation of 
truckdriving and worsened with prolonged walking and 
standing, stair climbing, and bending.  He could not perform 
lifting.

Upon examination, lower extremity deep tendon reflexes were 
3+ at the right knee and ankle and 2+ at the left knee and 
ankle.  No Babinski or pathological reflexes were elicited.  
Sensory and motor were intact but it was difficult to examine 
motor strength due to pain.  Examination of the lumbar spine 
showed moderate paraspinal spasm and local tenderness.  Range 
of motion measurements included tilt to the left to 15 
degrees, tilt to the right to 10 degrees, bilateral rotation 
to 45 degrees, flexion to 15 degrees and extension to 6 
degrees, all limited by pain.  The veteran walked with a 
moderately pronounced limp, favoring the left leg.  The 
veteran was diagnosed with degenerative arthritis and disc 
disease of the lumbosacral spine with resultant spinal 
stenosis and radiculopathic symptoms of a significant degree.

The veteran's herniated nucleus pulposus of the lumbar spine 
has been awarded a 60 percent schedular evaluation pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999).  Under the 
rating schedule, intervertebral disc syndrome which is 
pronounced with persistent symptoms consistent with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief, is rated at 60 percent.  This is the highest 
evaluation pursuant to Diagnostic Code 5293.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (1999).  When a veteran's 
disability is rated under Diagnostic Code 5293, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 (1999) should also be 
considered.  See Johnson v. Brown, 9 Vet.App. 7 (1996); 
VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).

Based upon the foregoing evidence, the Board finds that the 
veteran's low back disability is most appropriately evaluated 
at 60 percent as it is pronounced, with muscle spasms, 
neurological findings, and little relief from pain.  The 
veteran's low back disability may be evaluated, in the 
alternative, pursuant to Diagnostic Code 5292 for limitation 
of motion of the lumbar spine.  However, under the rating 
schedule, the maximum evaluation for severe lumbar limitation 
of motion is 40 percent.  Likewise, under Diagnostic Code 
5295, for lumbosacral strain, a 40 percent evaluation is the 
highest evaluation available for severe lumbosacral strain.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5292, 5295 (1999).

The Board acknowledges that higher evaluations for back 
disabilities are provided pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285 and 5286.  However, the veteran's 
lumbar spine disability has not been characterized as a 
vertebral fracture or productive of ankylosis.  Therefore, 
the Board finds that the RO has properly accorded the veteran 
the highest schedular evaluation available for his 
symptomatology.  In so finding, the Board has considered the 
impact of pain and functional impairment and has determined 
that a 60 percent evaluation adequately compensates the 
veteran for his level of disability.  The Board further 
observes that the RO has granted the veteran a total 
disability evaluation based on individual unemployability.  
Accordingly, the Board can find no basis under which to grant 
an increased evaluation for herniated nucleus pulposus of the 
lumbar spine.

B. Left Hand

During a December 1996 VA examination, the examiner observed 
a 4 centimeter scar on the palmar aspect of the left hand and 
a 5 centimeter scar of the dorsum.  Both scars were described 
as well healed, nonsymptomatic, and nonadherent to tissue.  
The veteran's grip strength and dexterity were documented as 
normal.  An x-ray of the left hand showed no significant 
abnormality.  The veteran was assessed with status post 
gunshot wound of the left hand.

During a VA examination in August 1988, the veteran reported 
that he was right handed.  He complained of pain over the 
dorsal aspect of the fourth metatarsal bone of the left hand.  
He described the pain as moderate to severe, with occasional 
cramping and radiation into the dorsal aspect of the wrist.  
The pain was continuous and worsened with cold damp weather.  
He had decreased strength and decreased sensation of the tips 
of the fingers.  He also had difficulty with manipulation and 
grasping of small objects.  He used his right hand when 
possible because of the impairment of the left.  Physical 
examination showed well-healed surgical scars, intact 
sensation, and a uniformly weak grip.  The veteran could make 
a fist and grasp small objects but there was a marked degree 
of weakness compared to the right hand.  He was assessed with 
traumatic weakness of the left hand, secondary to prior 
gunshot wound.

The veteran's left hand disability has been awarded a 20 
percent schedular evaluation pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8515 (1999).  Under this Diagnostic Code, a 
10 percent rating is assigned for mild incomplete paralysis 
of the median nerve of the major extremity, a 30 percent 
rating is assigned for moderate incomplete paralysis of the 
major extremity, and a 50 percent rating is assigned for 
severe incomplete paralysis of the major extremity.  
Incomplete paralysis of the medial nerve of the minor 
extremity is rated at 10, 20 and 40 percent for mild, 
moderate and severe paralysis, respectively.  Complete 
paralysis of the median nerve is rated as 70 percent 
disabling for the major extremity and 60 percent disabling 
for the minor extremity.  See 38 C.F.R. § 4.124a, Diagnostic 
Code 8515 (1999).

Based upon the foregoing evidence, the Board finds that the 
veteran suffers from moderate paralysis of his left hand, a 
minor extremity.  Therefore, the evidence does not support an 
evaluation in excess of 20 percent.  The veteran has 
complained of some numbness of the tips of his fingers and 
difficulty with the use of his left hand when grasping and 
manipulating small objects.  The most recent VA examiner 
observed marked weakness of the left hand, but found that the 
veteran still had use of the hand.  Accordingly, the Board 
cannot find that the veteran suffers from severe paralysis of 
the hand.

In the alternative, the veteran's left hand disability may be 
rated by analogy to a muscle injury to Muscle Group IX, under 
38 C.F.R. § 4.73, Diagnostic Code 5309 (1999).  This muscle 
group acts in strong grasping movements and is supplemented 
by the intrinsic muscles in delicate manipulative movements.  
Because the hand is so compact a structure that isolated 
muscle injuries are rare, injuries to Muscle Group IX are to 
be rated on limitation of motion, with a minimum of 10 
percent.  See 38 C.F.R. § 4.73, Diagnostic Code 5309 (1999).  
However, as the veteran has largely exhibited weakness of the 
hand, rather than limitation of motion, the Board finds no 
basis for an evaluation in excess of 20 percent based upon 
limitation of motion.  In particular, the veteran has 
exhibited no ankylosis or limitation of motion of the wrist, 
or ankylosis of the fingers.  See 38 C.F.R. § 4.71a (1999).

Finally, the Board has considered the application of 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (1999), 
which provide separate evaluations for scars which are tender 
and painful on objective demonstration, poorly nourished with 
repeated ulceration, or cause limitation of motion of the 
part affected.  However, as the veteran's scars of the left 
hand have been described as well healed and asymptomatic, the 
Board finds that these Diagnostic Codes are not for 
application.  Accordingly, the Board can find no basis for an 
increased evaluation and the benefit sought on appeal must be 
denied.

C. Plantar Fasciitis

Army hospital records dated September 1996 show that the 
veteran presented with pain secondary to bilateral plantar 
fasciitis.  During a VA examination in December 1996, the 
veteran reported that he used arch supports for his feet and 
that he had chronic foot pain.  Upon examination, the veteran 
had markedly flatfeet, with normal heel-toe and tandem 
walking.  He was diagnosed with symptomatic pes planus with 
chronic plantar fasciitis.

During a VA examination in August 1998, the veteran reported 
that his feet had worsened and he complained of continuous 
daily pain of both feet, from the arch to the sole.  He 
described this pain as aching and severe, with occasional 
sharp pains.  The pain worsened with weightbearing, standing, 
walking, and stair climbing.  Examination of the feet showed 
moderate pes planus and minimal tenderness of the heels.  The 
veteran was diagnosed with plantar fasciitis and pes planus.

The veteran's plantar fasciitis with pes planus has been 
assigned a 10 percent schedular evaluation pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5276 (1999).  Under the 
rating schedule, an evaluation of 10 percent is warranted for 
moderate pes planus with the weight-bearing line over or 
medial to great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet.  An increase to 30 
percent requires severe flatfootedness with objective 
evidence of marked deformity, pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (1999).

Based upon the foregoing evidence, the Board finds that the 
symptomatology of the veteran's bilateral pes planus most 
closely approximates the criteria of the 10 percent rating.  
Although the veteran clearly experiences pain on use, his 
feet do not demonstrate characteristic callosities or marked 
deformity.  Furthermore, the most recent VA examiner has 
described his pes planus as moderate, rather than severe.  
Based upon the above findings, the Board concludes that the 
record does not show the increased severity necessary for the 
next higher evaluation and the veteran's claim must be 
denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1991), including the provisions of 38 C.F.R. § 
3.321(b)(1) (1999).  The Board, as did the RO, finds that the 
evidence of record does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards and the  
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) (1999) are not 
met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); Shipwash 
v. Brown, 8 Vet.App. 218, 227 (1995).



ORDER

The claim of entitlement to service connection for a 
bilateral eye disability is well grounded.

An evaluation in excess of 60 percent for herniated nucleus 
pulposus of the lumbar spine is denied.

An evaluation in excess of 20 percent for residuals of 
gunshot wound of the left hand is denied.

An evaluation in excess of 10 percent for plantar fasciitis 
with pes planus is denied.


REMAND

Based upon the aforementioned finding that the veteran's 
claim of entitlement to service connection for a bilateral 
eye disability is well grounded, the Board believes that 
further development of the claim is necessary.  Specifically, 
the Board observes that the veteran has received numerous 
diagnoses related to his eyes; however, he apparently has 
suffered from the same symptomatology since his period of 
active service.  Therefore, the Board believes that a medical 
examination and an opinion rendered by a specialist would aid 
in the resolution of the veteran's claim.

In order to give the veteran every consideration with respect 
to the present appeal, it is the opinion of the Board that 
further development of the case is desirable.  Accordingly, 
this case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file any VA clinical 
records, not previously acquired, 
pertaining to the treatment of the 
veteran's eyes.  After securing 
authorization from the veteran, the RO 
should obtain and associate with the 
claims file any private medical records, 
not previously acquired, pertaining to 
the treatment of the veteran's eyes.

2.  Thereafter, the RO should schedule 
the veteran for an appropriate specialty 
examination to assess the nature, 
severity, and manifestations of his eye 
disability.  Any and all evaluations, 
tests, and studies deemed necessary by 
the examiner should be conducted.  All 
clinical findings and subjective 
complaints should be reported in detail.  
The examiner is requested to render an 
opinion as to the nature and extent of 
the veteran's current eye disability.  In 
so doing, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
eye disability is related to his period 
of active service.  Specifically, the 
examiner should relate whether the 
veteran's symptomatology in service was a 
manifestation of his current disability 
and whether the veteran suffered from a 
chronic eye disability in service.  Since 
it is important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (1999), the veteran's 
claims file must be made available to the 
examiner for review.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate length of 
time in which to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

